     3:18-cv-03516-JMC          Date Filed 02/18/21      Entry Number 73        Page 1 of 13




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

Alex and Courtney Springs, on behalf of
                                    )
their son, C.S.,                    )                 Civil Action No.: 3:18-cv-03516-JMC
                                    )
                    Plaintiffs,     )                                ORDER
                                    )
       v.                           )
                                    )
Waffle House, Inc.,                 )
                                    )
                    Defendant.      )
___________________________________ )

       Plaintiffs Alex (“Mr. Springs”) and Courtney (“Mrs. Springs”) Springs (collectively,

“Plaintiffs”) filed this negligence action on behalf of their son, C.S. (ECF No. 1). They allege that

C.S. suffered second-degree burns on his legs when he was fourteen months old after Defendant

Waffle House, Inc.’s (“Defendant”) employee negligently placed a cup of hot coffee with an

unsecured lid within his reach. (Id.) This matter is before the court pursuant to Defendant’s

Motion for Summary Judgment (ECF No. 36). For the foregoing reasons, the court GRANTS IN

PART and DENIES IN PART Defendant’s Motion for Summary Judgment (Id.).

                               I.      RELEVANT BACKGROUND

       On December 25, 2017, Plaintiffs went to Defendant’s restaurant in Lexington, South

Carolina for breakfast with C.S., their fourteen-month-old son. (ECF Nos. 36-2 at 2; 36-3 at 2-3.)

During their meal, Plaintiffs sat in a booth with Mrs. Springs on one side, Mr. Springs on the other

side, and C.S. sitting in Mr. Springs’ lap. (ECF No. 36-2 at 2.)

       After Plaintiffs finished their meal, Virginia Higginbotham (“Higginbotham”), a cook at

Defendant’s Lexington location, came to Plaintiffs’ table and began talking with Mr. Springs. (Id.;

ECF No. 36-3 at 2, 4.) While Higginbotham and Mr. Springs were talking, Amber Hoover



                                                 1
     3:18-cv-03516-JMC         Date Filed 02/18/21       Entry Number 73        Page 2 of 13




(“Hoover”), a waitress at the restaurant, asked Plaintiffs if they would like to-go cups of coffee.

(ECF Nos. 36-2 at 12; 36-3 at 4; 39-7 at 2.) Plaintiffs responded that they did. (Id.)

       When Hoover returned with two to-go cups of coffee, Mr. Springs was still talking to

Higginbotham and C.S. was still sitting in Mr. Springs’ lap. (ECF Nos. 36-2 at 2; 36-3 at 4.)

Hoover placed the two to-go cups of coffee on the table in front of Plaintiffs and Mrs. Springs

thanked her for bringing them. (ECF Nos. 36-2 at 2, 17; 39-7 at 2.) C.S. then reached for Mr.

Springs’ cup and spilled coffee on himself. (ECF Nos. 36-2 at 2, 17-19; 36-3 at 4, 14, 17-19.)

       After the coffee spilled, C.S. began screaming. (ECF Nos. 36-2 at 2; 36-3 at 5.) Mr.

Springs handed C.S. to Mrs. Springs and they began to take his pants off. (Id.) Once they saw

C.S.’s skin peeling off as they removed his pants, Plaintiffs left the restaurant to seek medical

assistance at an urgent care clinic. (ECF Nos. 36-2 at 3; 36-3 at 4-5; 39-5 at 5.)

       On December 19, 2018, Plaintiffs filed this action against Defendant, alleging a single

cause of action for negligence. (ECF No. 1.) Defendant filed the instant Motion for Summary

Judgment (ECF No. 36) on March 27, 2020, asserting that Plaintiffs failed to offer evidence

creating a genuine issue of material fact regarding its negligence. Plaintiffs then filed a Response

in Opposition (ECF No. 39) on April 10, 2020 to which Defendant filed a Reply (ECF No. 47) on

April 20, 2020. The court held a hearing on Defendant’s Motion for Summary Judgment on

January 28, 2021. (ECF No. 71.)

                                    II.     LEGAL STANDARD

       A. Summary Judgment

       Summary judgment should be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). A fact is “material” if proof of its existence or non-existence would affect the disposition



                                                 2
       3:18-cv-03516-JMC        Date Filed 02/18/21       Entry Number 73        Page 3 of 13




of the case under the applicable law. Anderson v. Liberty Lobby Inc., 477 U.S. 242, 248-49 (1986).

A genuine question of material fact exists where, after reviewing the record as a whole, the court

finds that a reasonable jury could return a verdict for the non-moving party. Newport News

Holdings Corp. v. Virtual City Vision, Inc., 650 F.3d 423, 434 (4th Cir. 2011).

        When ruling on a summary judgment motion, a court must view the evidence in the light

most favorable to the non-moving party. Perini Corp. v. Perini Constr., Inc., 915 F.2d 121, 124

(4th Cir. 1990). The non-moving party may not oppose a summary judgment motion with mere

allegations or denial of the movant’s pleading, but instead must “set forth specific facts”

demonstrating a genuine issue for trial. Fed. R. Civ. P. 56(c) (1); see also Celotex Corp. v. Catrett,

477 U.S. 317, 324 (1986); Anderson, 477 U.S. at 256. All that is required to survive summary

judgment is that “sufficient evidence supporting the claimed factual dispute be shown to require a

jury or judge to resolve the parties’ differing versions of the truth at trial.” Anderson, 477 U.S. at

249.

        B. Negligence

        To prevail on a negligence claim in South Carolina, a plaintiff must establish that (1) the

defendant owed the plaintiff a duty of care; (2) the defendant breached the duty; (3) the breach was

an actual or proximate cause of the plaintiff's injury; and (4) the breach resulted in injury to the

plaintiff. Madison v. Babcock Ctr., Inc., 638 S.E.2d 650, 656 (S.C. 2006).

                                          III.    ANALYSIS

        A. Duty

        Plaintiffs contend that Defendant owed them a duty of reasonable care as invitees. (ECF

No. 39 at 3-4.) Defendant conceded that it owed Plaintiffs a duty of reasonable care at the Motion

for Summary Judgment Hearing on January 28, 2021.



                                                  3
     3:18-cv-03516-JMC          Date Filed 02/18/21       Entry Number 73        Page 4 of 13




       “Whether the law recognizes a particular duty is an issue of law to be determined by the

court.” Jackson v. Swordfish Inv., L.L.C., 620 S.E.2d 54, 56 (S.C. 2005). A person is an invitee

“if he enters by express or implied invitation, his entry is connected with the owner’s business or

with an activity the owner conducts or permits to be conducted on his land, and there is a mutuality

of benefit or a benefit to the owner.” Sims v. Giles, 541 S.E.2d 857, 862 (S.C. Ct. App. 2001). In

this case, Plaintiffs qualify as invitees because they entered Defendant’s restaurant in order to dine

at the restaurant. (See, e.g., ECF Nos. 36-2 at 2; 36-3 at 4.)

       A property owner owes an invitee “the duty of exercising reasonable or ordinary care for

his safety[.]” Larimore v. Carolina Power & Light, 531 S.E.2d 535, 539 (S.C. Ct. App. 2000).

However, a “merchant is not an insurer of the safety of his customer[.]” Garvin v. Bi-Lo, Inc., 541

S.E.2d 831, 832 (S.C. 2001). A merchant “owes only the duty of exercising ordinary care to keep

the premises in reasonably safe condition.” Id. “Under South Carolina law, the owner of property

owes no duty to use reasonable care to take precautions against or to warn guests of open and

obvious dangers. In such situations, the guests themselves have a duty to discover and avoid the

danger.” Green v. United States, 105 F. App’x 515, 516 (4th Cir. 2004) (citing Neil v. Byrum, 343

S.E.2d 615, 616 (S.C. 1986)). “The entire basis of an invitor’s liability rests upon his superior

knowledge of the danger that causes the invitee’s injuries. If that superior knowledge is lacking,

as when the danger is obvious, the invitor cannot be held liable.” Larimore, 531 S.E.2d at 538.

        “To recover damages for injuries caused by a dangerous or defective condition on a

defendant’s premises, a plaintiff ‘must show either (1) that the injury was caused by a specific act

of the respondent which created the dangerous condition; or (2) that the respondent had actual or

constructive knowledge of the dangerous condition and failed to remedy it.’” Pringle v. SLR, Inc.

of Summerton, 675 S.E.2d 783, 787 (S.C. Ct. App. 2009) (quoting Anderson v. Racetrac



                                                  4
     3:18-cv-03516-JMC          Date Filed 02/18/21        Entry Number 73         Page 5 of 13




Petroleum, Inc., 371 S.E.2d 530, 531 (1988)). “The showing that a defendant created a condition

that led to a plaintiff’s injury is not, however, sufficient to survive a summary judgment motion

unless there is evidence that in creating the condition, the defendant acted negligently.” Id.

        “The degree of care owed with regard to an open and obvious danger is commensurate with

the circumstances involved, including the possessor’s prior knowledge of the defect’s existence

and the age and capacity of the invitee.” Hackworth v. United States, 366 F. Supp. 2d 326, 330

(D.S.C. 2005) (citing Larimore, 531 S.E.2d at 539-40). “The open and obvious danger rule has an

exception, where the premises owner should reasonably anticipate that invitees may be distracted

or will not discover the danger.” Id. (citing Callander v. Charleston Doughnut Corp., 406 S.E.2d

361, 362-63 (1991)).

        B. Breach

        Although Defendant concedes that it owed Plaintiffs a duty of due care, it maintains that it

did not breach that duty. Whether a defendant breached its duty of care is a question of fact. See

Brooks v. GAF Materials Corp., 41 F. Supp. 3d 474, 484 (D.S.C. 2014) (citing Dorrell v. S.C.

DOT, S.E.2d 12, 18 (S.C. 2004)). Plaintiffs assert that Defendant breached its duty by “failing to

properly secure the lid on the cup;” “failing to properly inspect the cup;” “failing to serve its coffee

at a reasonable temperature;” “placing the hot coffee directly in front of the minor child with an

unsecured lid;” and “failing to exercise the degree of care which a reasonable prudent person would

have exercised under the same circumstances[.]” (ECF No. 1 at 2-3.) In their Response, Plaintiffs

acknowledge that they “do not rely on a theory of products liability to show Defendant was

negligent.” (ECF No. 39 at 4.) The court also notes that Plaintiffs have not pled a failure to warn

claim. (See ECF No. 1.) The court will now address each claim in turn.




                                                   5
     3:18-cv-03516-JMC          Date Filed 02/18/21      Entry Number 73        Page 6 of 13




           1. Breach of duty by “failing to properly secure the lid on the cup”

       Plaintiffs maintain that Defendant is not entitled to summary judgment on this claim

because “[t]estimony was offered from both Mrs. and Mr. Springs that the coffee cup that spilled

on C.S. did not have a secure lid.” (ECF No. 39 at 7.) However, Defendant argues that Plaintiffs

may not avoid summary judgment by submitting contradictory evidence. (ECF No. 47 at 4.) After

a thorough review of the record, the court finds that Defendant is entitled to summary judgment

on this claim because there is no genuine dispute whether the lid on the coffee cup that spilled was

properly secured.

       Kristen Geddings (“Geddings”), the manager of the restaurant at the time the incident

occurred, testified during her deposition that she saw Hoover walk to Plaintiffs’ table with the lids

secured on the to-go cups of coffee. (ECF No. 39-6 at 2.) When asked why she believed that “the

coffee lids were put on properly[,]” she responded, “I had seen that they were, like, on top of the

cup. I mean – and the creamers were on top, not, like, flipped upside-down in the cup and the

creams on, because that’s a no-no.” (Id.)

       Unlike Geddings’ testimony, Plaintiffs’ deposition testimony is self-contradictory. Mrs.

Springs first testified that Mr. Springs’ cup was the one that spilled and that the lid “appeared to

be fixed[.]” (ECF No. 36-2 at 13, 14.) But when asked if she saw whether the lid was affixed to

Mr. Springs’ cup, she responded “[n]o.” (Id. at 15.) Similarly, when subsequently asked whether

it was correct that she could not “testify as to whether [the lid] was on properly or not[,]” Mrs.

Springs responded, “[t]hat’s correct.” (Id.) Mr. Springs likewise gave self-contradicting testimony

about the position of the lid during his deposition. At the beginning of his deposition, Mr. Springs

testified that the lid on his coffee cup was “upside down.” (ECF No. 36-3 at 13.) However, he




                                                 6
     3:18-cv-03516-JMC          Date Filed 02/18/21       Entry Number 73        Page 7 of 13




later testified, “Under oath I can – I – I can’t say that I studied it and saw that the lid was upside

down.” (Id. at 15.)

       “It is a ‘long-standing principle that a party against whom summary judgment is sought

cannot create a jury issue by identifying discrepancies in his own account of the facts.’” Riggins

v. SSC Yanceyville Operating Co., LLC, 800 F. App’x. 151, 159 (4th Cir. 2020) (quoting Spriggs

v. Diamond Auto Glass, 242 F.3d 179, 185 n.7 (4th Cir. 2001)). Thus, it is “well-settled that a

plaintiff may not avoid summary judgment by submitting contradictory evidence.” Williams v.

Genex Servs., LLC, 809 F.3d 103, 110 (4th Cir. 2015) (citing Barwick v. Celotex Corp., 736 F.2d

946, 960 (4th Cir. 1984)). To do so would “greatly diminish the utility of summary judgment as

a procedure for screening out sham issues of fact.” Id.

       Here, it would be inappropriate to allow Plaintiffs to avoid summary judgment based on

contradictions within their own testimony. Given that the only other testimony in the record

concerning the position of the lid on the cup suggests that the lid was secured, there is no genuine

dispute about the position of the lid. Accordingly, the court grants Defendant’s Motion for

Summary Judgment as to Plaintiffs’ claim that Defendant negligently failed to secure the lid on

the cup.

           2. Breach of duty by “failing to properly inspect the cup”

       Plaintiffs appear to have abandoned this claim. Defendant’s First Set of Interrogatories

asked Plaintiffs to “[i]dentify or describe all ways in which the Plaintiffs contend in Paragraph

8(d) of their Complaint that the Defendant failed to exercise the degree of care which a reasonable

prudent person would have exercised under the same circumstances.” (ECF No. 36-4 at 5.)

Plaintiffs responded, “See Complaint. Defendant served unreasonably hot coffee. Defendant

placed the unreasonably hot coffee in close proximity to minor child C.S. Defendant did not secure



                                                  7
     3:18-cv-03516-JMC          Date Filed 02/18/21       Entry Number 73        Page 8 of 13




the lid of the to-go-cup, and instead had the lid placed upside down on top of the cup.” (Id. at 6.)

Although Plaintiffs’ response directs Defendant to the Complaint, it explicitly enumerates three of

Plaintiffs’ five negligence claims and fails to mention Plaintiffs’ failure to inspect claim.

Similarly, Plaintiffs’ Response in Opposition to Defendant’s Motion for Summary Judgment fails

to even reference the failure to inspect claim.

       The record is deplete of evidence suggesting that the cup was defective. There is no

evidence suggesting that there was a hole in the cup, that the cup was made of defective material,

or that the cup was improperly shaped. As the evidence does not create a genuine question of

material fact about Defendant’s failure to inspect, the court grants Defendant’s Motion for

Summary Judgment as to Plaintiffs’ claim that Defendant breached its duty by failing to inspect

the cup.

           3. Breach of duty by “failing to serve its coffee at a reasonable temperature”

       The court first observes that hot coffee is an open and obvious danger. See Maneri v.

Starbucks Corp. Store #1527, No. 17-3881, 2019 WL 5626650 (E.D. Pa. Oct. 31, 2019) (“the fact

that a hot beverage such as tea is hot enough to cause second degree burns … should be

obvious”); Hurvitz v. Starbucks Corp., No. 0613, 2007 WL 5323787 (Pa. Com. Pl. Nov. 20, 2007)

(finding that coffee shop defendant did not breach a duty of care to customer plaintiff when

plaintiff spilled hot tea on herself and suffered second-degree burns because a “reasonable person

… would know that hot water can cause a burn”). As the coffee at issue was being served to two

adults and not directly to a minor, Defendant did not owe Plaintiffs a duty to take precautions

against the open and obvious danger of the hot temperature of the coffee. See Green, 105 F. App’x

at 516. Instead, Plaintiffs had a duty to avoid the danger posed by the temperature of the coffee. Id.




                                                  8
     3:18-cv-03516-JMC          Date Filed 02/18/21       Entry Number 73         Page 9 of 13




       The court acknowledges that Mr. Springs claims he was “distracted” when the cup of coffee

was placed in front of him. (ECF No. 36-3 at 11.) However, the court finds that Mr. Springs was

not distracted enough to fail to appreciate the danger of the hot coffee. Mr. Springs admits that he

was “watching” the cup while Hoover was putting it on the table and that he thanked Hoover for

bringing the coffee over. (Id. at 22.) Therefore, the distraction exception to the open and obvious

danger rule, which imposes a duty on premises owners to take reasonable care against open and

obvious dangers when the premises owner should reasonably anticipate that invitees may be

distracted, does not apply here and Defendant had no duty to protect Plaintiffs from the danger of

the coffee’s temperature.

       Additionally, the court agrees with Defendant that “Plaintiffs have presented no evidence

to support their claim that the coffee brewed and served at the Waffle House was at an

unreasonable temperature[.]” (ECF No. 36-1 at 5.) Plaintiffs have not identified an expert to

testify that the temperature of the coffee served to Plaintiffs violated a standard of care or industry

standard. (ECF No. 52.) The only evidence in the record concerning the temperature of the coffee

is Defendant’s corporate representative’s deposition testimony that Defendant is “aware of the –

of the possibility” that coffee can burn human skin if spilled. (ECF No. 39-2 at 3.) Thus, the

record does not suggest a reasonable temperature for the coffee.

       Defendant did not owe Plaintiffs a duty to take precautions against the open and obvious

danger of the hot temperature of the coffee because there is no evidence that Plaintiffs were

distracted. Additionally, there is no evidence in the record creating a genuine factual dispute about

the reasonableness of the temperature of the coffee served to Plaintiffs. Accordingly, the court

must find as a matter of law that Defendant was not negligent in serving coffee at an unreasonable




                                                  9
     3:18-cv-03516-JMC          Date Filed 02/18/21      Entry Number 73        Page 10 of 13




temperature. Thus, the court grants Defendant’s Motion for Summary Judgment as to Plaintiffs’

negligence claim based on the allegation that the coffee was too hot.

             4. Breach of duty by “placing the hot coffee directly in front of the minor child with
                an unsecured lid”

          The court finds that there is a genuine issue of material fact as to whether the coffee was

placed within the reach of C.S. Higginbotham testified that Hoover placed the coffee cup “in front

of [Mr. and Mrs. Springs] but not directly in front where the kid could have got them.” (ECF No.

47-1 at 3.) She added that C.S. had to “stand” to “come up off his daddy’s lap” to reach the coffee

cup. (Id. at 5.) However, Mrs. Springs’ testimony directly contradicts Higginbotham’s deposition.

Mrs. Springs testified that the coffee cup was placed “in front” of her husband “not right at the

edge of the table, but a couple inches in.” (ECF No. 36-2 at 16.) She testified that the coffee was

positioned so close to C.S. that he did not have to stand up or move to reach the coffee cup. (Id.

at 17.)

          Plaintiffs have also presented evidence that placing the coffee cup within C.S.’s reach

would be a violation of Defendant’s policies. Defendant’s corporate representative testified at his

deposition that it is Defendant’s “policy to serve … hot coffee to the adult and not the minor” and

that “[i]t would not comply [with Waffle House policies and procedures] if [Hoover] put [the

coffee] within the reach of the child[.]” (ECF No. 39-2 at 4.)

          Given the conflicting testimony about the position of the cup and Defendant’s policy of

not serving hot coffee to minors, a reasonable juror could find that Defendant breached its duty to

Plaintiffs by placing the coffee cup in a position where C.S. could reach it. Thus, the court denies

Defendant’s Motion for Summary Judgment as to Plaintiffs’ negligence claim based on the

allegation that Defendant placed the coffee cup in front of the minor.




                                                  10
    3:18-cv-03516-JMC           Date Filed 02/18/21      Entry Number 73       Page 11 of 13




             5. Breach of duty by “failing to exercise the degree of care which a reasonable
                prudent person would have exercised under the same circumstances”

          In South Carolina, negligence has been defined as “the failure to do what a reasonable and

prudent person would ordinarily have done under the circumstances of the situation; or doing what

such a person, under the existing circumstances, would not have done.” Jones v. American Fidelity

& Cas. Co., 43 S.E.2d 355, 359 (1947). Whether an individual has acted negligently on a particular

occasion is determined from an objective perspective of reasonableness under the circumstances.

F. Patrick Hubbard & Robert L. Felix, South Carolina Law of Torts 60 (2004).

          In this case, there is a genuine issue of material fact as to whether Hoover acted as a

reasonable and prudent person when serving the coffee at issue. Viewing the evidence in the

record in the light most favorable to Plaintiffs, a reasonable jury could find that Hoover failed to

act as a reasonable and prudent person by placing the coffee cup within the reach of C.S.

Accordingly, the court denies Defendant’s Motion for Summary Judgment as to Plaintiff’s

negligence claim that Defendant failed to exercise the degree of care of a reasonable and prudent

person.

          C. Damages

          Defendant claims that it is entitled to summary judgment because Plaintiffs have not

presented expert medical evidence to prove the reasonableness and necessity of C.S.’s claimed

medical expenses. (ECF No. 36-1 at 14.) The court disagrees.

          “A plaintiff in a personal injury action seeking damages for the cost of medical services

provided to him as a result of a tortfeasor’s wrongdoing is entitled to recover the reasonable value

of those medical services, not necessarily the amount paid.” Haselden v. Davis, 579 S.E.2d 293,

295 (S.C. 2003). However, a plaintiff is not required to present expert medical testimony to

establish the reasonable value of medical services. A plaintiff seeking damages for the cost of

                                                  11
    3:18-cv-03516-JMC         Date Filed 02/18/21       Entry Number 73        Page 12 of 13




medical services can establish a prima facie case for damages by presenting the bills received for

the medical services. See, e.g., Woodberry v. United States, 2:12-CV-1872-DCN, 2015 WL

4395154, at *8 (D.S.C. July 16, 2015) (determining the reasonable value of past medical services

based on the amount billed); Covington v. George, 597 S.E.2d 142, 144 (S.C. 2004) (affirming

trial court decision to use the amount billed to ascertain the reasonable value of past medical

services). The jury can then consider “the amount billed” to Plaintiffs and “the relative market

value” of the medical services in determining the reasonableness of the medical bills. Haselden,

579 S.E.2d at 295.

       As Plaintiffs have indicated their intent to introduce the bills received for the treatment of

C.S.’s burns at trial, Plaintiffs will be able to establish a prima facie case for damages at trial.

(ECF No. 52.) Therefore, the court denies Defendant’s Motion for Summary Judgment on this

ground.

       D. Comparative Negligence

       Lastly, Defendant contends that the doctrine of comparative negligence bars Plaintiffs’

claims. (ECF No. 36-1 at 13.)

       A negligence claim is barred as a matter of law by the defense of comparative negligence

“if the sole reasonable inference which may be drawn from the evidence is that the plaintiff’s

negligence exceeded fifty percent.”      Bloom v. Ravoira, 529 S.E.2d 710, 713 (S.C. 2000).

“Ordinarily, comparison of the plaintiff’s negligence with that of the defendant is a question of

fact for the jury to decide.” Id. Therefore, “summary judgment is generally not appropriate in a

comparative negligence case.” Id.

       Here, the only reasonable inference from the evidence is not that Plaintiffs’ negligence

exceeded fifty (50) percent. A reasonable jury could find that Plaintiffs were negligent based on



                                                12
     3:18-cv-03516-JMC         Date Filed 02/18/21       Entry Number 73        Page 13 of 13




the evidence in the record that Plaintiffs did not secure C.S. in a highchair, knew the coffee cups

had been placed on the table, and did not restrain C.S. from reaching for the coffee cup. (ECF

Nos. 36-2 at 12-13; 36-3 at 18-19; 39-6 at 2-3.) Conversely, a reasonable jury could also find that

Defendant was negligent in placing the coffee cup within C.S.’s reach. (ECF No. 36-2 at 16-17.)

Thus, viewing the evidence in the light most favorable to Plaintiffs, a reasonable jury could find

that Plaintiffs’ negligence did not exceed fifty (50) percent. As a result, summary judgment is

precluded on this ground.

                                        IV.     CONCLUSION

       For the foregoing reasons, the court GRANTS IN PART and DENIES IN PART

Defendant’s Motion for Summary Judgment (ECF No. 36). The court grants Defendant’s Motion

as to Plaintiffs’ claims that Defendant was negligent in failing to secure the lid on the cup, failing

to inspect the cup, and failing to serve the coffee at a reasonable temperature. The court denies

Defendant’s Motion on all other grounds.

       IT IS SO ORDERED.




                                                                United States District Judge

February 18, 2021
Columbia, South Carolina




                                                 13
